           Case 1:18-cv-00603-AWA Document 26-4 Filed 06/21/19 Page 1 of EXHIBIT
                                                                         1

                                                                                                               D
                                                          WALTERS
                                                          BALIDO &
                                        WBC               CRAIN
                                                          ATTORNEYS AT LAW


                                    AUSTIN * DALLAS * DECATUR * HOUSTON


                                                                                                  BRETT H. PAYNE
                                                                                                               Partner
                                                                                        brett.payne®wbclawfirm.com
                                                                                                Service of Documents:
                                                                             PayneEDocsNotifications@wbclawfirm.com
                                                                                             Phone: (512) 472-9000
                                                                                                Fax: (512) 472-9002
                                               January 24, 2019

 Blake C. Erskine, Jr.                                     Via Email: berskinea Erskine-blackburn.com
 ERSKINE & BLACKBURN, L.L.P.
 6618 Sitio del Rio Blvd.
 Building C - 101
 Austin, TX 78730


          Re:    Civil Action No.: 1:18-cv-00603; Frances Madan and Milos Madan v. Wal-Mart
                 Stores Texas, LLC
                 Our File No.: 1454-86175

Dear Mr. Erskine:

          Enclosed please find the following documents in connection with the above-referenced
matter:

          1.    Defendant's First Supplemental Response to Plaintiff's Request for Production.

      A CD containing responsive documents will be sent via First Class United States Mail.
Thank you for your attention to this matter.

                                                             Very truly yours,



                                                             BRETT H. PAYNE

BHP/fib
Enclosure
2272051


                                         WALTERS, BALI DO & CRAIN, L.L.P.
  GREAT HILLS CORPORATE CENTER   9020 NORTH CAPITAL OF TEXAS HIGHWAY BUILDING II, SUITE 225 AUSTIN, TEXAS 78759
                                   FAX: 512.472.9002 TELEPHONE: 512.472.9000
                                             www.wbctawfirm.com
